Citation Nr: 1543476	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-02 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for atopic dermatitis.

2.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 2005 to January 2006, February 2003 to March 2004, and February 2006 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of atopic dermatitis is addressed in the REMAND portion of the decision below.


FINDING OF FACT

The Veteran's GERD is manifested by: persistently recurrent epigastric distress with dysphagia; pyrosis; regurgitation, accompanied by substernal pain; pain; and vomiting; but the Veteran's disability is not manifested by material weight loss; hematemesis; or melena with moderate anemia; and her GERD related symptomatology has not been shown to be productive of either considerable impairment of health or severe impairment of health.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of this claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating: Gastroesophageal Reflux Disease

The Veteran contends that she is entitled to an initial rating in excess of 10 percent for GERD.  The Veteran first filed a service connection claim for acid reflux disease in April 2010.  In September 2010, the RO granted the Veteran service connection for GERD and assigned an initial 10 percent rating as of the date the claim was received.  The Veteran appealed the rating that was assigned.

Service treatment records indicate that the Veteran first reported symptoms while she was deployed overseas on active duty from February 2003 to March 2004.  The Veteran reported that the food she ate caused her to experience chest pain, and she sought medical treatment.  The Veteran was diagnosed with GERD, and she was prescribed Prevacid.

The Veteran indicated, in a June 2010 written statement, that her acid reflux was a continuous problem for her.  Specifically, the Veteran reported that she is in pain as soon as she wakes up in the morning, and that food will routinely settle in her esophagus causing a burning sensation that will not go away.  The Veteran also indicated that sometimes she experiences severe nausea and vomiting, and that it has had a negative impact on her social life.

The Veteran was examined by VA in July 2010.  She reported experiencing a burning sensation in her chest after meals, and that she had severe nausea and vomiting approximately once per month.  The Veteran further indicated that she could not work during her bouts of severe nausea and vomiting, and that, as a result, the she missed roughly six to seven days of work per year.  Finally, the Veteran reported that she had been prescribed Prilosec, and that the medication partially reduced her symptoms.  The examiner determined that there was no radiation, of the pain, to the Veteran's arm, but the examiner did determine that the pain was substernal.  The examiner found that there was no history of hematemesis or melena, and no weight loss or signs of anemia.  The examiner noted an impression of GERD, but the examiner also noted that the Veteran's general state of health was good. 

A March 2011 VA treatment record indicates that the Veteran denied significant weight gain or weight loss, and that the Veteran reported occasional nausea associated with vertigo.

In a VA treatment record, from February 2012, the Veteran indicated that she had had nausea, vomiting, and diarrhea with vertigo, but that the Veteran denied unexplained weight loss or constipation.

The Veteran underwent a second VA examination in July 2012.  She reported having persistent recurrent epigastric distress, dysphagia, pyrosis, reflux, substernal pain, and sleep disturbance caused by esophageal reflux.  The Veteran also indicated that she experience four or more recurrent episodes of vomiting per year; each episode having an average duration of less than one day.  The Veteran did not report any anemia, weight loss, hematemesis or melena.  The examiner concluded that the Veteran's condition of hiatal hernia/GERD was stable and did not inhibit the Veteran from obtaining or maintaining gainful employment at that time.

A December 2014 VA treatment record indicated that the Veteran's GERD was stable.

The Veteran reported, in a February 2015 statement, that she is suffering physically and mentally everyday as a result of her disease.  

As previously noted, the RO granted service connection and assigned an initial 10 percent rating for GERD with associative hiatal hernia, pursuant to 38 C.F.R. § 4.114,  Diagnostic Code 7346.  As there is no Diagnostic Code for GERD, the RO has rated this disability analogous to hiatal hernia under Diagnostic Code 7346.  The Board notes that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20.

Under Diagnostic Code 7346, a 10 percent rating is warranted when the disease exhibits two or more of the symptoms for the 30 percent evaluation of less severity. A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  The Board notes that terms such as considerable and severe impairment of health are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.

Here, the Veteran's GERD has clearly been symptomatic during the course of her appeal.  However, it is not found that the symptoms have been productive of either considerable impairment of health or severe impairment of health.

Turning to the evidence of record, a July 2010 VA examination notes an impression of GERD.  The examination report found that the Veteran experienced substernal pain.  The examination also indicates that the Veteran's disability does not manifest dysphagia; however, the Veteran reported, in her June 2010 written statement, that food will settle in her esophagus causing her to experience a painful burning sensation.  The Veteran is competent to testify when she was in pain and the extent of its severity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, the Board finds the Veteran's lay statement to be competent, relevant, and credible evidence of epigastric distress with dysphagia.  The Board also finds that the Veteran's reports of pyrosis, regurgitation, pain, and vomiting to be credible as well.  

Therefore, the evidence of record indicates that the Veteran's diagnosis of hiatal hernia/GERD manifests in the form of: epigastric distress with dysphagia; pyrosis; regurgitation, accompanied by substernal pain; pain; and vomiting.  

Nevertheless, the records do not indicate that the Veteran's GERD is productive of considerable or severe impairment of health.  For example, the July 2010 VA examination indicated that the Veteran had not experienced material weight loss, hematemesis, or melena, and there is no competent evidence of record challenging this claim.  Moreover, the examiner specifically found that the Veteran's general state of health was good.  The Veteran also denied substantial weight gain or weight loss in the March 2011 and February 2012 VA treatment records.  A July 2012 VA examinations and a December 2014 VA treatment record both indicated that the Veteran's GERD was stable.  The Board is certainly sympathetic to the Veteran, but the evidence of record indicates that the Veteran's GERD is stable without additional effects to her health.  The Board does not wish to minimize the symptoms the Veteran has experienced and is experiencing.  However, the medical evidence of record simply does not identify any symptoms that are felt to be indicative of considerable impairment of health.  

The Board acknowledges that the Veteran is prescribed medication to treat her GERD, and notes that a higher rating may not be denied on the basis of relief provided by medication when those effects, as here, are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, as discussed above, a review of the record does not show a combination of symptoms that can be argued are productive of considerable impairment of health.

Accordingly, a schedular rating in excess of 10 percent for GERD is not warranted per Diagnostic Code 7346.  The Board considered the applicability of other diagnostic codes for rating the Veteran's disabilities, but finds that no others apply.  As described, a schedular rating in excess of 10 percent for GERD is denied.

Extraschedular Rating

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required for this appellate period.  As previously noted, the schedular criteria applicable to this case include the terms considerable and severe impairment of health.  These are broad terms that by their very nature require the Board to consider the Veteran's health holistically and globally.  That is, the Board necessarily considers all of GERD related symptoms within the scheduled rating criteria.  Therefore, in light of the fact that the scheduling criteria requires the Board to look at the Veteran's entire disability picture, the Board finds that the Veteran's current disability picture is contemplated by the existing scheduling criteria.



ORDER

An initial disability rating of in excess of 10 percent is DENIED.


REMAND

The RO denied the Veteran's claim for a service connection for atopic dermatitis in June 2015.  Following a search of Virtual VA and VBMS electronic records systems, a Statement of the Case (SOC) has not been identified as having been prepared for this issue. The Board finds that the June 2015 statement constitute a timely Notice of Disagreement with the denial of atopic dermatitis.  See 38 C.F.R. § 20.201.  Therefore, the Board must remand this claim for the preparation of an SOC.  After the SOC is issued, the Veteran must be given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon, 12 Vet. App. At 238.

Accordingly, the case is REMANDED for the following actions:

Furnish the Veteran and her representative with a Statement of the Case pertaining to her atopic dermatitis claim.  The Veteran should be appropriately-notified of the time limits to perfect her appeal of this issue.  This issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of an SOC.

The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issue.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






Department of Veterans Affairs


